DETAILED ACTION
	This office action is in response to the application filed on 10/23/2019 in which claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 10, 12, 13, 20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US20170054595A1).
As to claims 1, 12, and 20, Zhang teaches a method of maintenance of network slice templates for slice orchestration, the method comprising: (abstract describes slice creation and adaption)
extracting, by a template controller, a plurality of parameters from a template data within a template request message; ([0036] The requirements can be received in the form of a message 107 originating from a customer, customer device or a representative thereof. The requirements can be received by a slice creation and management entity (SCME) 110. The method further includes defining 120 a network slice to have attributes which are selected based on the set of requirements.)
determining, by the template controller, at least one network slice template from a plurality of templates, based on comparison of the plurality of parameters with parameters associated with the plurality of templates; ([0036] The method further includes defining 120 a network slice to have attributes which are selected based on the set of requirements [0038] defining the network slice includes selecting 122 a network slice format out of a set 124 of predetermined network slice formats, and defining the network slice according to the selected network slice format.)
receiving, by the template controller, performance feedback for each of the at least one network slice template based on usage of the at least one network slice template; ([0087] each slice may be adapted by the common SCME based on observed resource usage. [0088] in relation to a per-service slice, a customer or a device or application thereof may be involved in the resource usage monitoring. For example, the customer device may provide feedback in the form of performance metrics indicating their observed QoE.)
determining, by the template controller, modifications required to be performed on the at least one network slice template, based on the performance feedback; and ([0088] A customer service management element may be configured to trigger adaption or re -configuration of the network slice based on the feedback. [0087] each slice may be adapted by the common SCME based on observed resource usage.)
adapting, by the template controller, the at least one network slice template based on the determined modifications. ([0089] adapting and/or reconfiguring a network slice may be performed in response to an event. For example, an in-network application process, or an event reflective of end device mobility, may trigger a slice adaptation operation. [0088] The adaptation may include increasing resource allocations to improve QoE, or reducing resource allocation when QoE is satisfactory and more resources than necessary are allocated to the network slice.)
([0116] Computing devices used to implement method operations may include a processor operatively coupled to memory, the memory providing instructions for execution by the processor to perform the method as described herein.)
As to claims 2 and 13, Zhang teaches the method of claim 1, wherein the template data comprises at least one of service categories to be supported, performance requirements, capacity, user density, isolation and sharing levels, mobility requirements, security and policy requirements, or additional characteristics comprising at least one of cost of operation, priority, pre- emption, or reliability. ([0045] Particular requirements such as Quality of Service (QoS) or Quality of Experience (QoE) requirements 304 may be specified [0036] The requirements can be received in the form of a message 107 originating from a customer, customer device or a representative thereof. [0054] slice format specifies physical bandwidth allocation for use within the slice.[0088] customer device may provide feedback in the form of performance metrics indicating their observed QoE. A customer service management element may be configured to trigger adaption or re -configuration of the network slice based on the feedback. The adaptation may include increasing resource allocations to improve QoE, or reducing resource allocation when QoE is satisfactory and more resources than necessary are allocated to the network slice.)
As to claims 10, Zhang teaches the method of claim 1, further comprising determining whether the at least one network slice template identified meet predefined criteria. ([0038] defining the network slice includes selecting 122 a network slice format out of a set 124 of predetermined network slice formats,)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang.
As to claims 3 and 14, Zhang teaches the method of claim 1, wherein the determining the at least one network slice template comprises: comparing the plurality of templates with the plurality of parameters; and ([0036] The method further includes defining 120 a network slice to have attributes which are selected based on the set of requirements. [0038] defining the network slice includes selecting 122 a network slice format out of a set 124 of predetermined network slice formats, and defining the network slice according to the selected network slice format.)
But does not specifically teach:

However Zhang ([0009] multiple network slice formats are defined, each format specifying a predetermined set of attributes. Network slices or network slice segments can be defined, and subsequently configured according to a selected one of the network slice formats. Each of the network slice formats can include a different combination of unspecified parameters and specified parameters, which are selected from a set of potential parameters. [0090] Plural network slices 920a to 920e are instantiated, using resources in the physical network 910, for example via network function virtualization. The illustrated network slices include an evolved Mobile Broadband (eMBB) slice 920a, a device-to-device (D2D) slice 920b, an evolved Machine-type Communication (eMTC) slice 920c, a cellular Machine-type Communication (cMTC) slice 920d, and other slices 920e such as network slices operating as a 3G and/or 4G wireless communication. Each network slice 920a to 920e supports a corresponding set of end devices 930a to 930e via an edge network segment 940. Each slice may have its own edge network segment.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to choose/remove a network slice/format/template based on the comparison of network type and parameters from a group network slice/formats/templates network types and parameters in order to provide network slicing between multiple UEs in a network.
As to claims 4, Zhang teaches the method of claim 3, wherein each of the plurality of templates is at least one of a basic template and an adapted template. ([0049] a general or relatively abstract representation of the virtual network slice to be created for the customer. A maximal practical number of details related to implementation of the slice are left unspecified, for later determination at runtime [0061] the scope of a network slice, for example as an end-to-end or edge-to-edge slice may be configurable during initial generation or subsequent adaptation of the network slice.)




Allowable Subject Matter
Claims 5-9, 11, 15-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
VRZIC US2017014259A1 SYSTEM AND METHODS FOR NETWORK MANAGEMENT AND ORCHESTRATION FOR NETWORK SLICING






Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933.  The examiner can normally be reached on 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Elton Williams/Examiner, Art Unit 2465